—In an action to recover damages for wrongful death, etc., the defendants appeal from a judgment of the Supreme Court, Kings County (Steinhardt, J.), entered September 2, 1998, which, upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $17,956,500.
Ordered that the judgment is reversed, on the law, with costs, and the complaint is dismissed.
In Galapo v City of New York (219 AD2d 581), this Court held that an alleged violation of the New York City Police Department Patrol Guide (hereinafter Patrol Guide) provision relating to the use of firearms could serve as a predicate for a *350cause of action pursuant to General Municipal Law § 205-e. The decisions of the Court of Appeals in Gonzalez v Iocovello (93 NY2d 539), Desmond v City of New York (88 NY2d 455), and St. Jacques v City of New York (88 NY2d 920), effectively overruled this Court’s decision in Galapo v City of New York (supra). Accordingly, since the only basis for the jury’s finding of liability against the appellants was such a violation of the Patrol Guide, the judgment must be reversed and the complaint dismissed. Thompson, J. P., Krausman, H. Miller and Schmidt, JJ., concur.